Citation Nr: 1414871	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a chronic low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from October 1980 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, declined to reopen a previously denied claim for the Veteran's claim for service connection for a chronic low back disability.  The Veteran appealed this rating action to the Board. 

By a September 2011 decision, the Board, in part, reopened a previously denied claim for service connection for a chronic low back disability, and remanded the underlying service connection claim to the RO for additional development.  Specifically, a VA examination was needed to address the etiology of any currently diagnosed chronic low back disability.  VA examined the Veteran in October 2011.  Hence, the requested development has been accomplished and the matter on appeal has returned to the Board for further appellate consideration. 

The Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) at the RO in May 2011.  A copy of the hearing transcript is of record.  A VLJ who holds a hearing is required to participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2013).  Unfortunately, the VLJ who conducted the May 2011 hearing is no longer employed at the Board.  In a December 2013 letter, the Board notified the Veteran of this fact and offered him an opportunity to testify at another hearing.  The Veteran responded indicating that he did not wish to appear at another hearing.  He requested that the Board consider his case based on the evidence of record.  Thus, the Board will proceed with appellate review of the matter on appeal in the decision below. 

Also developed for appellate consideration by the Board in September 2011 was the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for a right ankle disability.  The Board reopened the previously denied claim for service connection for the above-cited disability and remanded the underlying de novo claim to the RO for additional development.  By a June 2012 rating action, the RO granted service connection for right ankle sprain; an initial 10 percent disability rating was assigned, effective July 30, 2008--the date VA received the Veteran's petition to reopen his previously denied claim for service connection for a right ankle disability.  This represents a complete grant of the benefit of a right ankle disability.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  As a result of the RO's award, the only issue remaining for appellate consideration is the one listed on the title page. 

The Board notes that VA treatment reports, dated from December 2009 to January 2014 and uploaded to the Veteran's Virtual VA electronic claims file, were not discussed by the RO in its June 2012 Supplemental Statement of the Case (SSOC).  However, as these reports reflect that the Veteran received treatment for unrelated disorders or contain evidence that is duplicative of that already of record (i.e., October 2011 VA spine examination report), they are not pertinent to the matter currently on appeal.  Thus, a remand to have the RO issue a SSOC that discuss the above-cited is not necessary in this instance.  38 C.F.R. § 20.1304 (2013). 

As noted by the Board in its September 2011 decision, the issues of entitlement to increased ratings for right and left knee disabilities have been raised by the record in an October 2009 statement from the Veteran.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

A chronic low back disability was not present during a period of military service or arthritis of the low back within one year of service discharge in July 1980 or October 1999; and, the preponderance of evidence fails to establish that the Veteran's current lumbar strain and spondylosis had their onset in service or are otherwise related to his active service, to include an inservice injury. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 169  (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The RO, in part, notified the Veteran via a October 2008 letter of the criteria for establishing his claim for service connection for a back disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the Dingess elements with respect to this claim.  The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA has also fulfilled its duty to assist.  The RO/AMC has obtained the Veteran's service treatment records (STRs) and VA and private outpatient treatment and examination records and Social Security Administration (SSA) records.  The Veteran has presented written arguments and testimony in support of the claim decided herein.  In its September 2011 remand directives, the Board requested that the RO schedule the Veteran for a VA examination to determine the etiology of the Veteran's back disability.  In October 2011, a VA examiner examined the Veteran and provided an opinion as to the etiology of his thoracolumbar spine disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case, when viewed collectively, is more than adequate.  The opinion was predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record, and physical examination and provided a sufficient evidentiary basis for the claim for service connection for a back disability.  The October 2011 VA physician provided answers to the specific medical questions asked by the Board in its September 2011 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a back disability has been met.

Some discussion of the Veteran's hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal (service connection) was identified at the Board hearing. Information was also elicited from the Veteran concerning the onset of his low back symptoms, when he was initially diagnosed, as well as the manner this condition is felt to be related to active duty service.  Relevant evidence, in particular treatment records, was identified in that information was elicited from the Veteran.

Hence, the Board finds that the duty to notify and assist provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.

II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is a chronic disease.  Id.


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been found to have degenerative arthritis of the lumbar spine.  Thus, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

III. Merits Analysis

The Veteran seeks service connection for a back disability.  He maintains that his current back disability is the result of having fallen off of a truck during military service in Germany in the 1980s.  (See October 2011 VA spine examination report (page (pg.) 1)). 

With regard to Shedden element number one (1), evidence of a current disability, a VA examiner diagnosed the Veteran with lumbar strain in October 2011.  The October 2011 VA examiner also referenced June 2004 x-ray interpretations of the lumbar spine that revealed minimal spondylosis at L3-5, as well as a diagnosis of chronic back pain syndrome in June and August 2004.  



However, as there is there is no evidence of any arthritis of the spine within a year of the Veteran's discharge from active service in either July 1977 or October 1999, respectively, service connection for arthritis of the spine on a presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.

Regarding Shedden element number two (2), evidence of in-service injury or disease, the Veteran's service treatment records show that he complained, in part, of low back pain after he was involved in a motor vehicle accident in June 1987.  The Veteran demonstrated pain in the lower back area upon physical evaluation in early June 1987.  The examining clinician entered an assessment of potential  injury secondary to motor vehicle accident.  The Veteran was referred to a physician.  The examining physician noted that "X-ray = neg."  The Veteran's back was still sore.  The examining physician entered an assessment of "contusion-multiple."  

An August 1990 periodic examination and undated service retirement examination reports reflect that the Veteran's spine was evaluated as "normal."  A Report of Medical History, accompanied with the Veteran's retirement examination report, shows that he denied having had recurrent back pain or any back injury.  On a March 1999 Report of Medical Assessment, the Veteran indicated that his health was "WORSE" when compared to his previous examination.  He referenced having been put on a profile, and having been prescribed medication for unrelated disabilities.  He related that he intended to seek VA compensation benefits for unrelated orthopedic and medical disabilities.  The Veteran listed a number of medical disabilities for which he had sought treatment for during his longstanding period of military service, but he did not mention having received any medical treatment for his low back.  Nevertheless, as there is evidence of in-service complaints of a sore and painful low back after the Veteran was involved in a motor vehicle accident, the Board finds that Shedden element number two (2), evidence of in-service disease or injury, has been met. 

The third Shedden element requires a causal relationship between the in-service incident and the Veteran's current disability.  The Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's current back disability and military service.  There is evidence that is supportive of and against the claim.  

Evidence in support of the claim is an August 2004 report, prepared by I. S., M. D.. Dr. I. S. indicated that a review of the Veteran's active duty medical record revealed a history of chronic back pain syndrome.  After a physical evaluation of the Veteran that included his spine, Dr. I. S. diagnosed him with chronic back pain syndrome.  Such suggests Dr. I.S.'s belief that there is an etiological relationship between the Veteran's in service back pain and his current low back disorder.  

However, the probative value of Dr. I.S.'s report is undermined in several points.  First, he did not identify evidence in the service treatment records that supported his notation that the Veteran had a history of chronic back pain.  The Board emphasizes that the records from 1990 forward make no reference to back symptoms/complaints.  Dr. I.S. also failed to provide a clear etiological nexus between the Veteran's in-service complaints of low back pain secondary to his post-motor vehicle accident  to the currently (then) diagnosed chronic back pain syndrome.  Even if the Board were to consider Dr. I. S.'s statement as a nexus between the Veteran's period of service and the diagnosis of chronic back pain syndrome, it finds it to be of minimal probative value because Dr. I. S. did not provide any medical reasoning or explanation for his opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Evidence against the claim includes an October 2011 VA examiner's opinion.  In October 2011, VA examined the Veteran to determine the etiology of any current  low back disability.  After review of the claims files which included a recitation of the Veteran's low back history, to include the history of having injured his low back after he fell off of a truck during military service in Germany in the 1980s, and a physical evaluation of the lumbar spine, the VA examiner diagnosed the Veteran with lumbar strain.  The VA examiner opined that it was less likely than not that the Veteran's lumbar strain was incurred in or caused by a claimed in-service injury, event, or illness.  The VA examiner reasoned that there were no military service records documenting a lower back injury or condition and that the only reference to a back condition post-service was five (5) years after service discharge coupled with normal x-ray interpretations of the lumbar spine in 2008.  

The Board finds the October 2011 VA examiner's opinion to be competent, well-supported and essentially uncontroverted evidence against the claim.  Stefl, supra. The October 2011 VA examiner's opinion is consistent with the evidence of record, namely the Veteran's service treatment records reflecting the Veteran had complained of a sore and painful back after he was involved in a motor vehicle accident in June 1987, and was not found to have had any chronic underlying low back pathology.  His spine was evaluated as normal at August 1990 periodic and service retirement examinations.  Moreover, the October 2011 VA examiner's opinion is consistent with the post-service evidence of records showing that initial post-service evidence of any low back disability was not until 2004, several years after service discharge.  (See July 2004 private x-ray interpretations of the lumbar spine containing evidence of straightened lordosis  and minor spondylosis at L3-5).  

Consideration has been given to the Veteran's contention that he has been experiencing low back pain since his in-service accident.  A similar statement was provided by W.B..  However, the Board again emphasizes that that while he received treatment for low back pain and a sore back in July 1987, the remainder of these records, to include an August 1990 periodic examination report and service retirement report show that the Veteran's spine was evaluated as "normal."  His 1999 Report of Medical Assessment made no reference to his back although he identified several other orthopedic problems.  The Veteran's recent statements reporting a long history of symptoms of the claimed disability are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his low back.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, the Veteran's March 1999 initial application for disability benefits listed numerous medical complaints, but nothing related to his low back.  Based upon the language and context of the March 1999 claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of low back pain at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  The Veteran's statements, indicating continuous back symptomatology since discharge from service, lack credibility as they are inconsistent with the other evidence of record.  

As to the Veteran's personal/lay belief that his current low back disorder is related to his in-service injury, the Board readily acknowledges that Veteran is competent to report back symptoms such as pain, there is no indication that the Veteran is competent to etiologically link these reported symptoms to his current back disability, diagnosed several decades after his discharge from service in July 1977 or October 1999, or to link his current diagnosis of low back sprain to the in-service complaints of low back pain and sore back coincident to the June 1987 motor vehicle accident.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.
A back disability has not been objectively shown to be etiologically related to the in-service complaints of back pain and diagnosis of lumbar sprain or to have manifested to a compensable degree within a year of service discharge in July 1980 or October 1999.  Therefore, the Board concludes that service connection for a back disability is denied.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connecting for a chronic low back disability is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


